         Case 3:17-cv-01061-RMS Document 88 Filed 11/15/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                    Plaintiffs,                     Civil Action No.
                                                    3:17-cv-1061-RMS
                        v.

 U.S. CITIZENSHIP AND IMMIGRATION                   STIPULATION
 SERVICES, U.S. CUSTOMS AND BORDER                  AND
 PROTECTION, and U.S. DEPARTMENT OF                 [PROPOSED]
 STATE,                                             ORDER

                   Defendants.


               STIPULATION AND [PROPOSED] SCHEDULING ORDER

       WHEREAS, on August 20, 2019, the Court ordered a schedule under which Plaintiffs

and Defendants would each take steps toward narrowing the scope of the Track 3 portion of

Plaintiffs’ request, ECF No. 65;

       WHEREAS, the parties have reached agreement on the narrowed scope of the Track 3

request and the pace at which Defendants shall process the request:



IT IS HEREBY STIPULATED AND AGREED THAT:

•   Within two weeks of the date the parties sign this stipulation, Defendants CBP and DOS shall

    begin processing the narrowed Track 3 request pursuant to the parties’ agreement.

•   CBP shall process 1,500 pages every six weeks and estimates that it will complete processing

    of approximately 15,000 pages in approximately 14 months. CBP’s first production shall be

    on or before January 10, 2020.
          Case 3:17-cv-01061-RMS Document 88 Filed 11/15/19 Page 2 of 4



•   No more than 15 days after the conclusion of Defendant CBP’s processing of all Track 3

    documents, the parties shall meet and confer about any remaining disputes. No more than 15

    days thereafter, the parties shall file a stipulation or a joint status report informing the Court

    as to their proposal(s) for resolving any such disputes.

•   DOS shall process at a pace of 800 pages every six weeks and estimates that it will complete

    processing of 375 documents and parent emails without their attachments in approximately 6

    months. DOS’s first production shall be on or before January 10, 2020.

•   No more than 30 days after completion of DOS’s processing of the 375 documents and

    parent emails, Plaintiffs shall identify for DOS those documents for which they want DOS to

    process attachments. No more than 30 days after receiving Plaintiffs’ request, DOS shall

    begin processing those attachments at a pace of 800 pages per six weeks.

•   No more than 15 days after the conclusion of Defendant DOS’s processing of all Track 3

    documents, the parties shall meet and confer about any remaining disputes. No more than 15

    days thereafter, the parties shall file a stipulation or a joint status report informing the Court

    as to their proposal(s) for resolving any such disputes.



IT IS SO ORDERED.



Date: _____________________                     _______________________________________
                                                HONORABLE ROBERT M. SPECTOR
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2
         Case 3:17-cv-01061-RMS Document 88 Filed 11/15/19 Page 3 of 4



Respectfully submitted this 15th day of November, 2019,


JOSEPH H. HUNT
Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW Washington, DC 20005
Telephone: (202) 514-4505
Facsimile: (202) 616-8470

Counsel for Defendants

/s/ Muneer I. Ahmad
Muneer I. Ahmad, Supervising Attorney, ct28109
Jerome N. Frank Legal Services Organization
Yale Law School
P.O. Box 902020
New Haven, CT 06520
muneer.ahmad@ylsclinics.org
Telephone: (203) 432-4800
Fax: (203) 432-1426

Adam Bates, Pro hac vice
Linda Evarts, Pro hac vice
Stephen Poellot, Pro hac vice
International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
abates@refugeerights.org
Telephone: (516) 701-4209
Fax: (929) 999-8119

Justin Cox, Pro hac vice
International Refugee Assistance Project
PO Box 170208
Atlanta, GA 30317
jcox@refugeerights.org
Telephone: (678) 279-5441
Fax: (929) 999-8119



                                              3
         Case 3:17-cv-01061-RMS Document 88 Filed 11/15/19 Page 4 of 4




Nicholas Espiritu, Pro hac vice
espiritu@nilc.org
Joshua Stehlik, Pro hac vice
Stehlik@nilc.org
National Immigration Law Center
3450 Wilshire Blvd. #108-62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Fax: (213) 639-3911


Counsel for Plaintiffs




                                       4
